UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported): November 12, 2015 BSQUARE CORPORATION (Exact name of Registrant as specified in its charter) Washington 000-27687 91-1650880 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 110 110th Ave NE, Suite 300 Bellevue, WA 98004 425-519-5900 (Address and Telephone Number of Registrant’s Principal Executive Offices) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2 below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item2.02 Results of Operations and Financial Condition. On November 12, 2015, BSQUARE Corporation (the “Company”) announced its financial results for the quarter ended September 30, 2015. A copy of the Company’s press release announcing these financial results and certain other information is attached as Exhibit 99.1 to this Current Report on Form 8-K and incorporated herein by this reference. The information in this report shall not be deemed to be “filed” for purposes of Section18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or otherwise subject to the liability of that section, and shall not be incorporated by reference into any registration statement or other document filed under the Securities Act of 1933, as amended, or the Exchange Act, except as shall be expressly set forth by specific reference in such filing. Item9.01 Financial Statements and Exhibits. (d) The following exhibit is furnished with this Form 8-K pursuant to Item2.02: ExhibitNo. Description Press release dated November 12, 2015 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. BSQUARE CORPORATION Date: November 12, 2015 By: /s/ Martin L. Heimbigner Martin L. Heimbigner Chief Financial Officer, Secretary and Treasurer
